Dismissed and Opinion filed April 3, 2003








Dismissed and Opinion filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00133-CV
____________
 
R. WAYNE JOHNSON, Appellant
 
V.
 
CHARLES BACARISSE, Appellee
 

 
On
Appeal from the 61st District Court
Harris County, Texas
Trial
Court Cause No. 01-64272
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed February 20, 2002.[1]  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On March 11, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 3, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
 




[1]  The notice of
appeal was apparently misfiled at the District Clerk=s office.  The
appeal was not assigned to this Court until January 30, 2003.